 



Exhibit 10.105
SEVERANCE AGREEMENT AND GENERAL RELEASE
     1. Purpose of Agreement. The purpose of this Severance Agreement and
General Release (“Agreement”) is to confirm the terms of separation of Roger
Hawley (“Mr. Hawley”) from his employment with InterMune, Inc. (“InterMune”)
(collectively the “Parties”).
     2. Separation Date. Mr. Hawley’s separation date is January 6, 2006.
Mr. Hawley acknowledges that he has been paid all wages, except for his 2005
annual cash bonus, and accrued, unused vacation through the Separation Date. The
2005 annual cash bonus will be paid upon the approval of bonuses for the entire
Executive Committee by the Compensation Committee of the InterMune Board of
Directors and at the same time that bonuses are paid to the remaining members of
the Executive Committee. The corporate component of the bonus will be in the
amount approved by the Compensation Committee and the individual component shall
be determined in the discretion of the Chief Executive Officer of InterMune, but
in no event shall the total bonus be less than $100,000.00, less required
withholding.
     3. Preserving Confidentiality Of InterMune Proprietary Information.
Mr. Hawley acknowledges and agrees that he has a continuing obligation after the
Separation Date to preserve the confidentiality of all InterMune proprietary
information and he shall continue to comply with the terms and conditions of the
Employee Proprietary Information and Inventions Agreement between him and
InterMune. Mr. Hawley further acknowledges that he has returned to InterMune all
InterMune property and confidential and proprietary information in his
possession.
     4. Consideration. In exchange for a general release of claims as provided
in this Agreement, InterMune agrees to provide Mr. Hawley with the following
consideration.
          a. InterMune will provide Mr. Hawley a severance payment equivalent to
18 months’ base salary, totaling $518,250.00, less required withholding. This
payment shall be made in a lump sum on the Effective Date (as defined in
Paragraph 13 of this Agreement).
          b. InterMune will pay the cost of Mr. Hawley’s COBRA premiums for
18 months after the Separation Date or until he obtains comparable health
insurance coverage through a new employer, whichever is shorter.
          c. InterMune shall permit the acceleration of all stock options
awarded to Mr. Hawley as of the date of this Agreement that otherwise would have
vested within the eighteen (18) months immediately following the Separation
Date. Mr. Hawley shall have until December 31, 2006 to exercise all vested
options.
          d. InterMune will provide Mr. Hawley an incentive payment of
$400,000.00, less required withholding, in recognition of the Tango transaction.
This payment shall be made on January 6, 2006.

 



--------------------------------------------------------------------------------



 



     Mr. Hawley agrees that the payments and benefits set forth above are not
otherwise due to him and constitute consideration for the releases provided in
this Agreement. The consideration paid under this Paragraph is subject to the
terms and conditions of the InterMune Severance Plan, except as otherwise
provided in this Agreement.
     5. General Release of All Claims. In exchange for the consideration
provided in Paragraph 4, Mr. Hawley and his representatives, heirs and assigns
completely release and forever discharge InterMune, its predecessors and
successors, its parent, subsidiary and affiliated companies, and their
respective officers, agents, directors, and employees, attorneys and insurers
from all claims, rights, demands, actions, obligations, and causes of action of
any and every kind, nature and character, known or unknown, which he may now
have, or has ever had, against them, arising from or in any way connected with
the employment relationship between the Parties, and the termination of his
employment, including but not limited to all wrongful discharge claims, all
claims related to any contracts of employment, express or implied; all claims
arising from the covenant of good faith and fair dealing, express or implied;
all tort claims of any nature; all claims arising under any federal, state, or
municipal statute or ordinance; all claims under the California Fair Employment
and Housing Act, Title VII of the Civil Rights Act, the Age Discrimination In
Employment Act, the Americans with Disabilities Act, Family and Medical Leave
Act, the California Family Rights Act, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the California Labor Code, the federal and
California Worker Adjustment and Retraining Notification Act, and any other laws
and regulations relating to employment discrimination; and any and all claims
for compensation, bonuses, severance pay, attorneys’ fees and costs. This
general release of claims applies to all claims arising as of the Effective Date
of this Agreement, with the following exceptions. This general release includes
claims of discrimination or retaliation on the basis of workers’ compensation
status, but does not include workers’ compensation claims. This general release
does not include claims for unemployment benefits or for benefits under COBRA.
     6. Waiver of Unknown Claims. Mr. Hawley expressly waives the provisions of
California Civil Code Section 1542 which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Mr. Hawley understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. Having been so apprised, he voluntarily elects to waive the
rights described in Section 1542, and elects to assume all risks for claims that
now exist in his favor, known or unknown.
     7. Compliance With Older Workers Benefit Protection Act. Mr. Hawley
acknowledges that InterMune hereby advises him (1) to consult with an attorney
prior to signing this Agreement; (2) that he has forty-five (45) days in which
to consider whether to sign the Agreement; (3) that if he signs the Agreement he
has seven (7) days thereafter to revoke it; and

2



--------------------------------------------------------------------------------



 



     (4) that the Agreement will not become effective, and no payments will be
made, until after this seven-day revocation period elapses. Mr. Hawley further
acknowledges that he has received Older Workers Benefit Protection Act
disclosures.
     8. Cal-WARN Notice. Mr. Hawley acknowledges that he received notice of a
mass layoff pursuant to the California Worker Adjustment and Retraining
Notification Act on November 28, 2005. He further acknowledges that he has
received pay in lieu of notice for the period between the Separation Date and
the end of the WARN period.
     9. Dispute Resolution. InterMune and Mr. Hawley agree that any and all
disputes arising out of this Agreement and any of the matters herein released
shall be subject to binding arbitration in San Francisco, California before the
American Arbitration Association under the applicable rules. The Parties agree
and hereby waive their rights to a jury trial as to matters arising out of this
Agreement and any matters herein released to the extent permitted by law. The
Parties agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award and is further entitled, to the extent permitted by law, to
recover all costs and attorneys’ fees arising from and related to the
arbitration.
     10. Severability. The provisions of this Agreement are contractual and
severable. If any part of this Agreement is at any time held invalid, that part
will remain in effect to the extent allowed by law and all other provisions
shall remain in full force and effect.
     11. Governing Law. This Agreement is governed by and construed in
accordance with the laws of the State of California.
     12. Entire Agreement. This Agreement constitutes a single, integrated
written contract expressing the entire agreement between Mr. Hawley and
InterMune concerning the subject matter of this Agreement. There is no other
agreement, written or oral, express or implied, between Mr. Hawley and InterMune
with respect to the subject matter of this Agreement. This General Release may
not be modified except in a writing signed by Mr. Hawley and the Chief Executive
Officer of InterMune.
     13. Effective Date. This Agreement shall become effective on the eighth day
following the date on which it is signed by Mr. Hawley, unless he revokes his
approval of the Agreement within seven (7) days after signing it.

             
 
                          ROGER HAWLEY    
 
           
Dated: January 6, 2006
     
 
   
 
           
 
                          INTERMUNE, INC.    
 
           
 
           
Dated: January 5, 2006
     
 
By: Daniel Welch, Chief Executive Officer    

3